Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 1 of 26 PAGEID #: 3002




                    IN TH E UNITED STATES DISTRICT COURT
                     FOR TH E SOUTH ERN DISTRICT OF OHIO
                               EASTERN DIVISIO N


  DEARREA KING,
                                                  Case No. 2:18-cv-1060
                 Plaintiff,
                                                  Judge Edmund A. Sargus
         v.
                                                  Chief Magistrate Elizabeth Preston Deavers
  CITY OF COLUMBUS, et al.,
                                                   DEFENDANT CITY OF COLUMBUS'
                                                       MOTION FOR SUMMARY
                 Defendants.
                                                            JUDGMENT


        Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Defendant City of

 Columbus respectfully moves this Court for summary judgment on all claims asserted against it in

 this civil action by Plaintiff Dearrea King. A supporting memorandum is attached hereto, and

 supporting exhibits have been filed herewith and separately.

                                                     Respectfully submitted,

                                                     /s/ Westley M. Phillips
                                                     Westley M. Phillips (0077728)
                                                     Assistant City Attorney
                                                     City of Columbus, Department of Law
                                                     77 N. Front St., Columbus, OH 43215
                                                     (614) 645-7385 / (614) 645-6949 (fax)
                                                     wmphillips@columbus.gov
                                                     Attorney for Defendants
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 2 of 26 PAGEID #: 3003




                                                      CONTENTS

 I.     PRELIMINARY STATEMENT ...................................................................................3

 II.    SUMMARY OF THE ARGUMENT ............................................................................4

 III.   STATEMENT OF FACTS ............................................................................................5

 IV.    STANDARD OF DECISION ........................................................................................5

 V.     LAW AND ARGUMENT..............................................................................................5

        A.        NO IMPROPER LEGISLATIVE ENACTMENT OR OFFICIAL POLICY........................ 9

        B.        NO FINAL DECISION-MAKER APPROVAL .......................................................... 13

        C.        NO INADEQUATE TRAINING OR SUPERVISION ................................................... 16

        D.        NO CUSTOM OF TOLERANCE OR ACQUIESCENCE .............................................. 23

        E.        NO INADEQUATE HIRING OR RETENTION.......................................................... 24

 VI.    CONCLUSION ............................................................................................................25




                                                             -2-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 3 of 26 PAGEID #: 3004




                                MEMORANDUM IN SUPPORT

 I.     PRELIMINARY STATEMENT

        This case arises out of the September 14, 2016 police-involved shooting death of Tyre

 King. See COMPL. ¶1 (R.1 #2). Plaintiff Dearrea King, individually and as the administrator of

 King's estate, sued three defendants: (1) Columbus Police Officer Bryan Mason; (2) former

 Columbus Police Chief Kim Jacobs; and (3) the City of Columbus. See id. ¶¶36–39 (R.1 ##6–7).

 Plaintiff sued Mason and Jacobs individually and in their official capacities as employees of the

 City of Columbus. See id. ¶¶38–39 (R.1 #7). Plaintiff also asserted a total of five claims: (1) a

 "wrongful death and a survival action" under 42 U.S.C. § 1983 and Ohio Revised Code§ 2125.01;

 (2) an "excessive force and unreasonable seizure" claim under 42 U.S.C. § 1983 and the Fourth

 and Fourteenth Amendments of the United States Constitution; (3) a racial-discrimination claim

 under 42 U.S.C. § 1983 and the Equal Protection Clause of the Fourteenth Amendment; (4) a claim

 for deliberate indifference to a serious medical need under 42 U.S.C. §§ 1983, 1988, and the Fourth

 and Fourteenth Amendments; and (5) a claim for federal municipal liability against the City under

 42 U.S.C. § 1983 and Monell v. Department of Social Services, 436 U.S. 658 (1978). See id. ¶¶79–

 127 (R.1 #13–21).

        On April 5, 2019, the Court dismissed Plaintiff's official-capacity claims against former

 Chief Jacobs and Officer Mason, under both state and federal law. See OP. & ORDER 3–4, 10 (R.32

 #166–67, 173). The Court also dismissed Plaintiff's individual-capacity claims against former

 Chief Jacobs under both state and federal law. See id. 4–9, 10 (R.32 #167–72, 173). The Court

 further dismissed Plaintiff's state-law claims against the City. See id. 9–10 (R.32 #172–73). Thus,

 all that remains after the Court's April 5, 2019 opinion and order are the individual-capacity claims

 against Officer Mason under both state and federal law and the federal municipal-liability claims



                                                 -3-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 4 of 26 PAGEID #: 3005




 against the City itself. By separate motion, Officer Mason has requested summary judgment from

 the Court on all of the remaining claims asserted against him. See MASON MSJ (R.136 #2848–

 2887). In this motion, the City respectfully seeks summary judgment on all of the remaining claims

 asserted against it.

 II.     SUMMARY OF THE ARGUMENT

         The City is entitled to summary judgment because Plaintiff cannot establish any underlying

 violation of King’s constitutional rights by Officer Mason or by any other City employee or agent.

 (Pages 5 to 9). Primary Source: Thomas v. Columbus, 854 F.3d 361 (6th Cir. 2017).

         Plaintiff cannot establish the existence of an improper municipal policy through any of the

 City's legislative enactments or official agency policies. Plaintiff cannot identify any written City

 policy that was unconstitutional on its face or that actually caused the constitutional deprivations

 that she alleges. (Pages 9 to 13). Primary Source: Payne v. Sevier County, 681 Fed. App’x 443

 (6th Cir. 2017).

         Plaintiff cannot sustain a municipal-liability claim against the City upon a ratification or

 final decision-maker theory. There was nothing improper regarding the City’s review of the

 incident. Furthermore, the review of the incident cannot have been the moving force behind the

 incident. (Pages 13 to 15). Primary Source: Pembaur v. Cincinnati, 475 U.S. 469 (1986).

         Plaintiff cannot sustain a failure-to-train or supervise theory of municipal liability against

 the City. Plaintiff cannot show any deficiency in the City’s training or supervision and cannot

 establish that any purported deficiency in the City’s training or supervision was the result of any

 deliberate indifference. (Pages 16 to 23). Primary Source: Canton v. Harris, 489 U.S. 378 (1989).

         Plaintiff cannot sustain a custom-of-tolerance theory of municipal liability. Plaintiff cannot

 produce evidence of a historical failure by the City to investigate or discipline unconstitutional




                                                  -4-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 5 of 26 PAGEID #: 3006




 uses of deadly force or instances of racial bias. (Pages 23 to 24). Primary Source: Stanfield v.

 Lima, 727 Fed. App’x 841 (6th Cir.2018).

        Plaintiff cannot sustain an inadequate hiring or retention theory. Nothing in Mason’s

 background would lead the City to conclude that a use of excessive deadly force would be a

 “plainly obvious consequence of the hiring decision.” (Pages 24 to 25). Board of County

 Commissioners v. Brown, 520 U.S. 397 (1997).

 III.   STATEMENT OF FACTS

        The City adopts the statement of facts contained in Officer Mason's motion for summary

 judgment and incorporates that statement of facts as if it were rewritten here. See MASON MSJ 2–

 23 (R.136 #2851–72).

 IV.    STANDARD OF DECISION

        The City adopts the statement of standard of decision contained in Officer Mason's motion

 for summary judgment and incorporates that standard of decision as if it were rewritten here. See

 MASON MSJ 23–24 (R.136 #2872–73).

 V.     LAW AND ARGUMENT

        While a municipality like the City can be held liable for money damages under 42 U.S.C.

 § 1983, such liability cannot be based merely on a theory of vicarious liability. See Monell v.

 Department of Social Services, 436 U.S. 658, 690–94 (1978). A “municipality can be found liable

 under § 1983 only where the municipality itself causes the constitutional violation at issue.” Canton

 v. Harris, 489 U.S. 378, 385 (1989) (emphasis added) (citing Monell, 436 U.S. at 694–95). Thus,

 a plaintiff raising a federal municipal-liability claim under § 1983 must first establish some

 underlying federal violation and then “demonstrate that the alleged federal violation occurred

 because of a municipal policy or custom.” Thornton v. Columbus, 727 Fed. App’x 829, 838 (6th

 Cir. 2018); Burgess v. Fischer, 735 F.3d 462, 478 (6th Cir. 2013).


                                                 -5-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 6 of 26 PAGEID #: 3007




           “[I]t is not enough for a § 1983 plaintiff merely to identify conduct properly attributable to

 the municipality.” Bryan County v. Brown, 520 U.S. 397, 404 (1997). Rather, the “plaintiff must

 also demonstrate that, through its deliberate conduct, the municipality was the ‘moving force’

 behind the injury alleged.” Id. at 404 (emphasis in original); Griffith v. Franklin County, 975 F.3d

 554, 581 (6th Cir. 2020); Alman v. Reed, 703 F.3d 887, 903 (6th Cir. 2013). In other words,

 Plaintiff may not merely complain about some alleged deficiency in the City's policies or customs.

 Rather, she “must show that the municipal action was taken with the requisite degree of culpability

 and must demonstrate a direct causal link between the municipal action and the deprivation of

 federal rights.” Bryan County, 520 U.S. at 404; Alman, 703 F.3d at 903; Triplett-Fazzone v.

 Columbus, Case No.2:12-cv-331, 2013 U.S. Dist. LEXIS 110663, *16 (S.D. Ohio Aug. 6, 2013).

           In light of the foregoing, it can be properly said that all municipal-liability claims under §

 1983 have at least four essential elements: (1) an underlying constitutional violation by a municipal

 employee or agent; (2) an improper official municipal policy or custom; (3) a sufficient culpable

 mental state on the part of the municipality with respect to that policy or custom; and (4) a direct

 causal link between that municipal policy or custom and the underlying violation at issue. Because

 Plaintiff cannot establish any of these elements, the City is entitled to summary judgment on the

 remaining federal municipal-liability claims asserted against it and to a dismissal from this civil

 action.

           With respect to the first element, a "plaintiff must show harm ‘caused by a constitutional

 violation.’ … No constitutional violation means no municipal liability.” Thomas v. Columbus, 854

 F.3d 361, 367 (6th Cir. 2017) (quoting & citing Lee v. Metropolitan Government, 432 Fed. App’x

 435, 449 (6th Cir. 2011)); Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Stevens-Rucker v.

 Columbus, 739 Fed. App’x 834, 846 (6th Cir. 2018). For reasons discussed in greater detail in




                                                    -6-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 7 of 26 PAGEID #: 3008




 Officer Mason's motion for summary judgment, Plaintiff cannot establish any underlying violation

 of Decedent's constitutional rights by Officer Mason or by any other City employee or agent. See

 MASON MSJ 24–33 (R.136 #2873–82). 1 Because Plaintiff cannot establish any underlying

 constitutional violation, the Court may grant the City's motion for summary judgment for that

 reason alone.

         With respect to the second element of a federal municipal-liability claim, the Sixth Circuit

 has long recognized at least four avenues for establishing an improper municipal policy: “The

 plaintiff can look to (1) the municipality’s legislative enactments or official agency policies; (2)

 actions taken by officials with final decision-making authority; (3) a policy of inadequate training

 or supervision; or (4) a custom of tolerance or acquiescence of federal rights violations.” Thomas

 v. Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005) (citing Monell, 436 U.S. at 694; Pembaur v.

 Cincinnati, 475 U.S. 469, 480 (1986); Stemler v. Florence, 126 F.3d 856, 865 (6th Cir. 1997); Doe

 v. Claiborne County, 103 F.3d 495, 507 (6th Cir. 1996)); Griffith, 975 F.3d at 581; Burgess, 735

 F.3d at 478. In her complaint here, Plaintiff also asserts a municipal-liability theory that the City

 improperly hires, retains, and assigns “officers with honesty and integrity issues, behavioral issues

 and patterns of misconduct.” COMPL. ¶75(b) (R.1 #10–11). Because such a theory might be

 considered a fifth avenue for establishing an improper municipal policy, it will be discussed as

 well. See Bryan County, 520 U.S. at 410–14; Fox v. DeSoto, 489 F.3d 227, 238 (6th Cir. 2007);

 Coates v. Gelnett, Case No. 3:20-2021 U.S. Dist. LEXIS 12218, *6–8 (W.D. Ky Jan. 21, 2021);

 Wilson v. Trumbull County, Case No. 4:12-cv-2163, 2013 U.S. Dist. LEXIS 154925, *36–37 (N.D.

 Ohio Oct. 7, 2013). In any event, Plaintiff cannot establish the existence of an improper municipal



 1
   The City adopts those portions of the law and argument contained in Officer Mason's motion for summary judgment
 and incorporates them as if they were rewritten here.



                                                       -7-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 8 of 26 PAGEID #: 3009




 policy through any of these five potential avenues. As such, the City is entitled to summary

 judgment on the remaining federal municipal-liability claims for that reason as well.

        While the remaining discussion about Plaintiff's Monell theories will be organized around

 these five avenues, it must be remembered that these avenues are merely methods for establishing

 the second element of such claims. That is, they are the means by which a § 1983 plaintiff identifies

 and establishes some sort of improper municipal policy. Even if Plaintiff can establish an

 underlying constitutional violation (which she cannot) and an improper policy (which she cannot),

 she must still prove both the third and fourth essential elements of federal municipal liability (i.e.,

 causation and culpability). See Bryan County, 520 U.S. at 405. In the context of municipal liability,

 causation exists only when the purportedly improper policy is the “moving force of the

 constitutional violation.” Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985) (quoting Polk County

 v. Dodson, 454 U.S. 312, 326 (1981)); Monell, 436 U.S. at 694; Canton, 489 U.S. at 388–89.

 Moreover, the relevant culpable state for municipal liability is that of "deliberate indifference”—

 a "very high standard of culpability, exceeding 'gross negligence.'" Ross v. Duggan, 402 F.3d 575,

 590 n.7 (6th Cir. 2004) (emphasis in original) (quoting Canton, 489 U.S. 378, 388–92 & n.7).

        When a plaintiff claims that a particular municipal action itself violated federal law or that

 the municipality has specifically directed its employees to do something that violates federal law

 (i.e., the first and second avenues for establishing an improper municipal policy), resolving

 municipal-liability issues of culpability and causation is a relatively straightforward matter. Bryan

 County, 520 U.S. at 404. After all, “Section 1983 itself ‘contains no state-of-mind requirement

 independent of that necessary to state a violation’ of the underlying federal right.” Id. at 405

 (quoting Daniels v. Williams, 474 U.S. 327, 329–30 (1986)). Thus, “proof that a municipality’s

 legislative body or authorized decision maker has intentionally deprived a plaintiff of a federally




                                                  -8-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 9 of 26 PAGEID #: 3010




 protected right necessarily establishes that the municipality acted culpably.” Bryan County, 520

 U.S. at 405. Nonetheless, when a plaintiff claims that the municipality has not directly inflicted an

 injury, but has instead caused and allowed the injury to happen (i.e., the third, fourth, and

 potentially fifth avenues to an improper municipal policy), “rigorous standards of culpability and

 causation must be applied to ensure that the municipality is not held liable solely for the actions of

 its employee.” Id. (citing Canton, 489 U.S. at 391–92; Tuttle, 471 U.S. at 824; Springfield v. Kibbe,

 480 U.S. 257, 270–71 (1987) (O’Connor, J., dissenting)); Connick v. Thompson, 563 U.S. 51, 74

 (2011).

           Ultimately, Plaintiff cannot establish an underlying constitutional violation by Officer

 Mason or by any other City employee or agent. Thus, she cannot sustain a claim against the City

 for that reason alone. Still, even if she could, her federal claims against the City still fail because

 Plaintiff cannot identify any improper municipal policy or custom. Further, she cannot establish

 either the casual connection or the culpability necessary for federal municipal liability. In short,

 Plaintiff’s Monell theories are without merit.

           A.     NO IMPROPER LEGISLATIVE ENACTMENT OR OFFICIAL POLICY

           In order to establish the existence of an improper municipal policy, Plaintiff can first look

 to the municipality’s legislative enactments or to the official agency policies. See Thomas, 398

 F.3d at 429; Griffith, 975 F.3d at 581; Burgess, 735 F.3d at 478. When trying to prove the existence

 of an illegal municipal policy through a legislative enactment or official agency policy, a § 1983

 plaintiff must look to the municipality’s written laws, rules, regulations, or directives. Plaintiff

 cannot identify any legislative enactment or official agency policy that directs or allows Columbus

 police officers to engage in any of the purportedly unconstitutional conduct that she assigns to

 Officer Mason on September 14, 2016. In any event, “[f]or § 1983 purposes, not every directive

 issued by a county official constitutes a ‘policy.’ … Instead, a policy must either be facially


                                                   -9-
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 10 of 26 PAGEID #: 3011




 unconstitutional or reveal that policymakers were deliberately indifferent to the rights of those

 affected by the directive.” Payne v. Sevier County, 681 Fed. App’x 443, 447 (6th Cir. 2017) (citing

 Bryan County, 520 U.S. at 404, 406–07).

        With respect to the use of force generally, CPD Rule of Conduct 1.19 states that "Division

 personnel shall use force only in accordance with law and Division policy and procedures." See

 PAIGE AFF. ¶ 26 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.3 (R.136-26). Moreover,

 Directive 2.01(II)(A)(1) states that “[p]olice officers shall not use more force than is reasonable in

 a particular incident,” and Directive 2.01(II)(A)(2) provides a list of factors “to be considered when

 determining the reasonableness of a use of force.” PAIGE AFF. ¶ 27 (MASON MSJ EX. G, R.136-23

 #2942); PAIGE AFF. EX.4 (R.136-27). Those factors include: (a) the “severity of the crime at issue”;

 (b) whether the “suspect poses an immediate threat to the safety of the officer or others”; (c)

 whether the “suspect is actively resisting arrest”; and (d) whether the “suspect is attempting to

 evade arrest by flight.” PAIGE AFF. ¶27 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.4

 (R.136-27). Thus, the City's use-of-force directive essentially repeats the longstanding holding of

 Graham v. Connor, 490 U.S. 386 (1989), in which the Supreme Court first explicitly applied the

 Fourth Amendment’ objective reasonableness test to the force used in the law enforcement

 contexts. See id. at 395–96. Nothing within the City's official agency policies authorizes, orders,

 or permits a CPD officer to use more force than is reasonable in a particular incident.

        With respect to the use of deadly force, one of the CPD's core values is "Demonstrating

 appreciation for human dignity, diversity, and individual rights while holding reverence for human

 life above all else." PAIGE AFF. ¶ 25 (MASON MSJ EX. G, R.136-23 #2941); PAIGE AFF. EX.2

 (R.136-25). Directive 2.01(II)(B)(1) then states that "[s]worn personnel may use deadly force

 when the involved personnel have reason to believe the response is objectively reasonable to




                                                 - 10 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 11 of 26 PAGEID #: 3012




 protect themselves or others from the imminent threat of death or serious physical harm.” PAIGE

 AFF. ¶ 27 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.4 (R.136-27). Directive

 2.01(II)(B)(2) then states that “[s]worn personnel may use deadly force upon a human being to

 prevent escape when there is probable cause to believe that the suspect poses an immediate threat

 of serious physical harm to himself, herself, or others.” PAIGE AFF. ¶ 27 (MASON MSJ EX. G,

 R.136-23 #2942); PAIGE AFF. EX.4 (R.136-27). Directive 2.01(II)(B)(5) further states that "[o]nly

 under circumstances where it is reasonable to believe an infliction or threatened infliction of

 serious physical harm to human life exists is the use of deadly force justified." PAIGE AFF. ¶ 27

 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.4 (R.136-27). As such, the City's use-of-

 deadly-force policy essentially repeats the longstanding holding of Tennessee v. Garner, 471 U.S.

 1 (1985), in which the Supreme Court created the standard by which courts have since judged the

 constitutionality of a police officers’ deadly-force decisions. See id. at 12. Nothing within the City's

 official agency policies authorizes, orders, or permits a CPD officer to use deadly force outside

 the constitutional limitations established by the Supreme Court.

         With respect to the claims that Officer Mason was deliberately indifferent to a serious

 medical need, the CPD directives are replete with commands for offices to render aid when

 necessary. See, e.g., Directive 2.01(III)(B)(1)(a) (requiring needed medical aid to be rendered if

 there is a complaint of injury after a Level 0–1 use of force) PAIGE AFF. ¶ 27 (MASON MSJ EX. G,

 R.136-23 #2942); PAIGE AFF. EX.4 (R.136-27); Directive 2.01(III)(C)(1)(a) (requiring the same

 after a Level 2 use of force, whether or not when there is an injury complaint) PAIGE AFF. ¶ 27

 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.4 (R.136-27); Directive 2.01(III)(D)(1)(a)

 (same with respect to a Level 3 use of force) PAIGE AFF. ¶ 27 (MASON MSJ EX. G, R.136-23

 #2942); PAIGE AFF. EX.4 (R.136-27); Directive 2.01(III)(E)(1)(a) (same with respect to a Level 4–




                                                  - 11 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 12 of 26 PAGEID #: 3013




 7 use of force) PAIGE AFF. ¶ 27 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.4 (R.136-

 27); Directive 2.01(III)(F)(1)(a) (same with respect to any use of force resulting in serious physical

 harm to—or the death of—a human) PAIGE AFF. ¶ 27 (MASON MSJ EX. G, R.136-23 #2942); PAIGE

 AFF. EX.4 (R.136-27); Directive 2.02(III)(D)(1)(a) (same with respect to any discharge of a firearm

 resulting in a human injury or death) PAIGE AFF. ¶ 28 (MASON MSJ EX. G, R.136-23 #2942); PAIGE

 AFF. EX.5 (R.136-28). Nothing within the City's official agency policies authorizes, orders, or

 permits a CPD officer to ignore the medical needs of anyone, including a detained suspect or

 someone against whom force has been used.

        With respect Plaintiff's claims that race was a motivating factor in Officer Mason's

 decisions on September 14, 2016, CPD Rule of Conduct 1.50(A) first states that "Division

 personnel shall stop and detain a person only for an articulable reason, and shall not stop or detain

 a person based solely on a common trait of a group (for example, race, ethnicity, gender, sexual

 orientation, religion, economic status, age, cultural group)." PAIGE AFF. ¶26 (MASON MSJ EX. G,

 R.136-23 #2942); PAIGE AFF. EX.3 (R.136-26). Similarly, one of the CPD's core values is

 "Demonstrating appreciation for human dignity, diversity, and individual rights while holding

 reverence for human life above all else." PAIGE AFF. ¶ 25 (MASON MSJ EX. G, R.136-23 #2941);

 PAIGE AFF. EX.2 (R.136-25). Moreover, CPD Directive 3.07 is related to bias-based profiling in

 general, and Directive 3.07(II)(B) specifically prohibits it:

                Division personnel shall not engage in bias-based profiling,
                shall only stop or detain a person for an articulable reason, and
                shall advise that person of the reason for the stop or detention as
                soon as practicable and prior to the termination of the contact.
                A person's race, ethnic background, gender, sexual orientation,
                religion, economic status, age, cultural group, or any other
                identifiable groups or any combination thereof shall not be a
                factor in determining probable cause for an arrest or reasonable
                suspicion for a stop unless it is based on specific credible




                                                 - 12 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 13 of 26 PAGEID #: 3014




                   information containing a physical description which to some
                   degree matches the person or vehicle that is detained.

 PAIGE AFF. ¶ 29 (MASON MSJ EX. G, R.136-23 #2942); PAIGE AFF. EX.6 (R.136-29). Of course,

 the Division's use-of-force policies (including the rendering of medical aid) discussed above are

 race neutral on their face. Thus, nothing within the City's official agency policies authorizes,

 orders, or permits CPD officers to treat individuals of a certain race any differently in their

 decisions to stop them, to detain them, to use force (deadly or not) against them, or to cause

 necessary medical aid to be rendered.

          Ultimately, Plaintiff cannot identify any written City policy that was unconstitutional on

 its face or that actually caused the constitutional deprivations that she alleges. In fact, when asked

 to do so during discovery, Plaintiff refused. See PLAINTIFF RESP. TO CITY INTERROG. #6–7 (Ex.6,

 pp.5–6) (attached as CITY MSJ EX. A).2 Accordingly, Plaintiff cannot establish the existence of an

 improper municipal policy through any of the City's legislative enactments or official agency

 policies. If her Monell claims against the City are to succeed at all, Plaintiff must avail herself of

 another avenue of municipal liability.

          B.       NO FINAL DECISION-MAKER APPROVAL

          In order to establish the existence of an improper municipal policy, Plaintiff can next look

 to actions taken by municipal officials with final decision-making authority. See Thomas, 398 F.3d

 at 429; Griffith, 975 F.3d at 581; Burgess, 735 F.3d at 478. Under this ratification theory of

 municipal liability, “a single decision can constitute a municipal policy or custom, if that decision

 is made by an official who possesses final authority to establish municipal policy with respect to


 2
   Instead, Plaintiff asserted inappropriate objections, claimed that she was still conducting discovery, and listed a
 myriad of allegations about purported City policies without actually identifying a single legislative enactment or
 official written policy. To the extent, Plaintiff claims that she needed to wait for an expert opinion on the matter, it
 should be noted that her proffered police procedures expert, Melvin Tucker, found nothing wrong with the City's
 written policies. See TUCKER DEP. 84–85, 99–100 (R.128-1 #1910-11, 1914).



                                                          - 13 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 14 of 26 PAGEID #: 3015




 the action ordered, which means that his decisions are final and unreviewable and are not

 constrained by the official policies of superior officials.” Stillwagon v. Delaware, Case No. 2:14-

 cv-80, 2016 U.S. Dist. LEXIS 44223, *61–62 (S.D. Ohio March 31, 2016) (internal quotations

 omitted); Pembaur, 475 U.S. at 480–81; Flagg v. Detroit, 715 F.3d 165, 175 (6th Cir. 2013). Thus,

 an “official with final decision making authority ratifies a subordinate’s action if the decision

 maker provides ‘affirmative approval of a particular decision made by the subordinate.’”

 Stillwagon, 2016 U.S. Dist. LEXIS 44223, *62 (quoting Feliciano v. Cleveland, 988 F.2d 649, 656

 (6th Cir. 1993)).

        The shooting at issued occurred on September 14, 2016. See COMPL. ¶1 (R.1 #2). The

 incident was investigated with Detective William Gillette assigned as the primary investigator. See

 PILYA AFF. ¶ 18 (attached as CITY MSJ EX. B); PILYA AFF. EX. 1 (Preliminary Progress Rep.). On

 May 19, 2017, a Franklin County grand jury declined to indict Officer Mason for his conduct

 during the incident. See PILYA AFF. ¶ 19; PILYA AFF. EX. 2 (Final Progress Rep.). On October 26,

 2017, the CPD’s Firearms/Police-Involved Death Review Board (“FRB”) found Officer Mason's

 conduct to have been intentional but within CPD policy. See PILYA AFF. ¶ 20; PILYA AFF. EX. 3

 (FRB Dispo.). On December 11, 2017, Officer Mason's chain of command ultimately concurred

 with the FRB’s determination, and no further action was taken against him. See PILYA AFF. ¶ 21;

 PILYA AFF. EXS. 4 & 5 (Routing Sheets). Plaintiff believes that the foregoing means the City

 “ratified” Officer Mason's conduct for purposes of establishing municipal liability under § 1983.

 See PLAINTIFF RESP.    TO   CITY INTERROG. #21–22 (Ex.6, p.11) (attached as CITY MSJ EX. A);

 TUCKER DEP. 126 (R.128-1 #1921).

        As a preliminary matter, the fact that the City did not come to the conclusion about the

 incident that Plaintiff would have preferred does not itself constitute ratification of unconstitutional




                                                  - 14 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 15 of 26 PAGEID #: 3016




 conduct. Plaintiff does not point to any actual deficiency in the City’s investigation of the incident

 at issue. In any event, Plaintiff “must still ‘prove that the ratification was a moving force in causing

 the constitutional violation.’” Stillwagon, 2016 U.S. Dist. LEXIS 44223, *620 (emphasis added)

 (quoting Feliciano, 988 F.2d at 656 n.6); Williams v. Ellington, 936 F.2d 881, 884–85 (6th Cir.

 1991)). This, however, can never be the case when the purported ratification comes after the event

 at issue.

         Things that happened in 2017 cannot be the cause of an incident that occurred earlier in

 2016. Courts have repeatedly held that the “subsequent ratification of the officers’ conduct in [a]

 case cannot logically be the moving force behind the alleged constitutional violation.” Phillips v.

 Stevens, Case No. 2:04-cv-207, 2007 U.S. Dist. LEXIS 60215, *34 (S.D. Ohio Aug.16, 2007)

 (citing Alexander v. Beale Street Blues, 108 F. Supp.2d 934, 949 (W.D. Tenn. 1999)); Williams,

 936 F.2d at 884–85; Stillwagon, 2016 U.S. Dist. LEXIS 44223, *64; France v. Lucas, Case No.

 1:07-cv-3519, 2012 U.S. Dist. LEXIS 151344, *41 (N.D. Ohio Oct.22, 2012), affirmed by 836

 F.3d 612 (6th Cir.2016); Tomazic v. Cleveland, Case No. 1:04-cv-2252, 2006 U.S. Dist. LEXIS

 65682, at *16 (N.D. Ohio Sept. 14, 2006); Frerichs v. Knox County, Case No. 3:16-cv-693, 2017

 U.S. Dist. LEXIS 115564, *27–30 (E.D. Tenn. July 25, 2017). Nonetheless, this rejected theory

 of post-incident ratification is the only theory of ratification or decision-maker Monell liability that

 Plaintiff has articulated.

         Because the City's investigation of the September 14, 2016 shooting and its subsequent

 approval of Officer Mason's conduct cannot have been the moving forces behind the shooting

 itself, Plaintiff cannot sustain a municipal-liability claim against the City upon a ratification or

 final decision-maker theory.




                                                  - 15 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 16 of 26 PAGEID #: 3017




         C.      NO INADEQUATE TRAINING OR SUPERVISION

         In order to establish the existence of an improper municipal policy, Plaintiff can next look

 a policy of inadequate training or supervision. See Thomas, 398 F.3d at 429; Griffith, 975 F.3d at

 581; Burgess, 735 F.3d at 478. While inadequate police training and supervision can serve as an

 improper policy or custom for purposes of municipal liability, they do so only when the purported

 failures to train or supervise amount to “deliberate indifference to the rights of persons with whom

 the police come into contact.” Canton, 489 U.S. at 388–89; Meeks v. Detroit, 727 Fed. App’x 171,

 182 (6th Cir. 2018); Roell v. Hamilton County, 870 F.3d 471, 487 (6th Cir.2017); Brown v. Battle

 Creek, 844 F.3d 556, 573 (6th Cir. 2016); Burgess, 735 F.3d at 478; Pecsi v. Niles, 674 Fed. App'x

 544, 547 (quoting Monell, 436 U.S. at 694; Bryan County, 520 U.S. at 407).

         To succeed on a failure-to-train or a failure-to-supervise theory of municipal liability,

 Plaintiff must prove that: (a) the City's training or supervision program was inadequate to the tasks

 its officers must perform; (b) such an inadequacy was the result of the City's deliberate

 indifference; and (c) these particular inadequacies were closely related to or did actually cause

 Decedent's injury. See Canton, 489 U.S. at 389–91; Roell, 870 F.3d at 487; Alman, 703 F.3d at

 903; Hill v. McIntyre, 884 F.2d 271, 275 (6th Cir. 1989). Essentially, this is just a training-and-

 supervision-specific restatement of the last three elements of municipal liability generally, and it

 also appears to assume the existence of an underlying constitutional violation. In any event,

 Plaintiff cannot sustain either theory of recovery against the City, and this avenue of Monell

 liability is not available to her.

         Plaintiff cannot show that the training or supervision received by Columbus police officers

 was—or is—lacking or inadequate to the tasks those officers must perform. There is no dispute

 the City trains its law enforcement officers thoroughly. All sworn personnel must successfully

 complete the CPD Training Academy's basic recruit training program. See PAIGE AFF. ¶ 10


                                                 - 16 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 17 of 26 PAGEID #: 3018




 (MASON MSJ EX. G, R.136-23 #2939). During this full-time, six-month, 1,000-plus-hour basic

 recruit training program, recruits are trained, instructed, and taught on, among other things: (a) the

 safe, proper, and effective use of non-lethal force; (b) the safe, proper, and effective use of lethal

 force; (c) the safe, proper, and effective use of firearms; (d) the law and legal limits applicable to

 the use of non-lethal force, the use of lethal force, and the use of firearms; (e) current law and legal

 limits applicable to arrests, searches, and seizures; (f) basic first aid; (g) community diversity; (h)

 the inappropriateness of biased-based (i.e., racial) profiling; (i) crisis intervention; and (j) de-

 escalation techniques. Id. at ¶¶ 11-17 (MASON MSJ EX. G, R.136-23 #2939-40). The CPD’s basic

 recruit training program meets—and often exceeds—the State of Ohio’s requirements for such

 training. Id. at ¶ 15 (MASON MSJ EX. G, R.136-23 #2940).

         Following basic training, new CPD officers must also complete the Division’s Field Officer

 Training (FTO) Program. Id. at ¶ 18 (MASON MSJ EX. G, R.136-23 #2940). New officers spend

 about fifteen weeks going through four phases of one-on-one training with veteran officers who

 observe, evaluate, and record their performance in the field and offer additional advice, training,

 and instruction to the new officers when and where necessary. Id. Even after they have completed

 all of their initial training, all CPD officers receive frequent, updated, and regularly-scheduled

 continuing education, training, and instruction on all of those same topics discussed. Id. at ¶¶ 20-

 22 (MASON MSJ EX. G, R.136-23 #2940-41). Mason completed all of the training identified above.

 See MASON AFF. ¶¶ 38-40 (R.136-2 #2898).

         Plaintiff cannot identify any particular deficiencies or inadequacies in the CPD’s use-of-

 force training or supervision. Although she makes many general allegations of purportedly

 improper training, Plaintiff does so in only the vaguest of terms and provides no additional

 evidence or explanation. See COMPL. 27, 75(a), 75(e)–(g), 76(a), 76(c), 116, 123–24, 126 (R.1 #5,




                                                  - 17 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 18 of 26 PAGEID #: 3019




 10–12, 19–21); PLAINTIFF RESP. TO CITY INTERROG. #8–9 (Ex.6, pp.6–7) (attached as CITY MSJ

 EX. A). Of course, the “party opposing a motion for summary judgment ‘may not rest upon the

 mere allegations or denials of [her] pleading, but must set forth specific facts showing that there is

 a genuine issue for trial.’” Mayers v. Williams, Case No. 16-5409, 2017 U.S. App. LEXIS 22053,

 *3 (6th Cir. April 21, 2017) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248 (1986);

 Morgan v. Stansberry, No. 19-6475, 2020 U.S. App. LEXIS 17401, at *3 (6th Cir. June 2, 2020)

 (same).

            Moreover, Plaintiff cannot establish that any purported deficiency in the City’s training or

 supervision was the result of any deliberate indifference. “To establish deliberate indifference, a

 plaintiff generally needs to show that the policy has resulted in ‘prior unconstitutional actions,’ but

 that policymakers have maintained the policy nonetheless.” Payne v. Sevier County, 681 Fed.

 App’x 443, 447 (6th Cir. 2017) (quoting Miller v. Calhoun County, 408 F.3d 803, 815 (6th Cir.

 2005)); Connick, 563 U.S. at 62; Bryan County, 520 U.S. at 409; Brown, 844 F.3d at 573; Regets

 v. Plymouth, 568 Fed. App’x 380, 394–95 (6th Cir.2014); Marcilis v. Redford, 693 F.3d 589, 605

 (6th Cir. 2012). Plaintiff cannot produce evidence of even a single prior unconstitutional use of

 force by Mason. She cannot produce evidence of a single prior instance of Mason exhibiting any

 racial bias. During written discovery, Plaintiff refused to identify any prior unconstitutional

 actions. See PLAINTIFF RESP. TO CITY INTERROG. #13, 15, 17, 19 (Ex.6, pp.8–10) (attached as CITY

 MSJ EX. A). Although she stated she would supplement her discovery answers later, she never

 did. Id.

            Plaintiff’s proffered police procedures expert, Melvin Tucker, has not offered any opinion

 regarding the City’s training programs. Still, he references prior incidents in an effort to opine

 about a failure-to-supervise theory. While the deficiency in Tucker’s supervision theories and




                                                   - 18 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 19 of 26 PAGEID #: 3020




 methodology will be discussed in greater detail later, now is a good time to discuss the prior

 incidents upon which he relies for virtually all of his policy opinions. 3 Tucker states, “In the seven-

 year period before the shooting death of King, Mason had been involved in 47 incidents involving

 [the] use of force and 25 of the use of force incidents resulted in civilians requiring medical

 attention.” TUCKER DEP. 111 (R.128-1 #1917). For this proposition, Tucker refers to Page 27, Lines

 9–21, of Mason’s deposition. In that portion of Mason deposition, however, Plaintiff’s counsel

 was questioning Mason about the accuracy of statements that had been made about him by

 bloggers in an article for which no foundation had been laid. See MASON DEP. 25–27 (R.132-1

 #2616-18). Mason’s counsel objected to this line of questioning and to the introduction of the

 article itself. See id. at 26–27 (R.132-1 #2617-18). Moreover, Mason did not confirm the blogger’s

 statistics, questioned where the bloggers had obtained their information, and had earlier stated that

 he did not know how many times he had used force as a Columbus Police Officer. See id. at 25–

 27 (R.132-1 #2616-18).

          There is no evidentiary support for the proposition that Mason was involved in forty-seven

 use-of-force incidents in the seven years prior to September 14, 2016, or that twenty-five of those

 incidents resulted in civilians needing medical attention. While Tucker’s heavy reliance on this

 unsupported figure raises serious questions about his qualifications and methodology, the Court

 can fortunately avoid such admissibility issues for the time being because Tucker also admits that

 he knows nothing of substance about any of Mason’s prior uses of force. He does not know how

 many of them were excessive, and he does not know how many of them were unjustified. See

 TUCKER DEP. 112–14, 119–20 (R.128-1 #1917-19). While Tucker does not believe such


 3
   With respect to her claims that Officer Mason was deliberately indifferent to a serious medical need or that race was
 a motivating factor in his decisions on September 14, 2016, Plaintiff has not offered any evidence, argument, or theory
 related to even one prior incident of such alleged misconduct.



                                                         - 19 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 20 of 26 PAGEID #: 3021




 information is relevant (See id. at 119–20, R.128-1 #1919), the U.S. Supreme Court and the Sixth

 Circuit disagree. “To establish deliberate indifference, a plaintiff generally needs to show that the

 policy has resulted in ‘prior unconstitutional actions,’ but that policymakers have maintained the

 policy nonetheless.” Payne, 681 Fed. App’x at 447 (emphasis added) (quoting Miller, 408 F.3d at

 815); Connick, 563 U.S. at 62; Bryan County, 520 U.S. at 409; Brown, 844 F.3d at 573; Regets,

 568 Fed. App’x at 394–95; Marcilis, 693 F.3d at 605.

        Tucker also relies on the fact that Mason has had a total of four uses-of-deadly force from

 2006 to 2016. TUCKER DEP. 111-12 (R.128-1 #1917). Mason’s uses of deadly force during each of

 these incidents was justified. See MASON AFF. ¶¶ 33-37 (R.136-2 #2897); MASON AFF. EX. 13

 (R.136-15 #2913-17); MASON AFF. EX. 14 (R.136-16 #2918-22); MASON AFF. EX. 15 (R.136-17

 #2923); MASON AFF. EX. 16 (R.136-18 #2924); MASON MSJ (R.136 #2848–2887). Mason was not

 charged with a crime by any prosecuting authority for his conduct during any one of the incidents.

 See MASON AFF. ¶ 37 (R.136-2 #2897). Each of these incidents was thoroughly investigated, and

 Mason’s conduct was not found to be in violation of any version of the City’s use-of-force

 directives. See id. at ¶ 37 (R.136-2 #2897). No civil claims were successfully prosecuted against

 Mason for any of the previous incidents, and Mason is entitled to summary judgment on the claims

 asserted against him in this civil action. See MASON AFF. ¶ 37 (R.136-2 #2897); MASON MSJ

 (R.136 #2848–2887). Of course, the September 14, 2016 shooting death of Tyre King cannot be

 considered a prior action (constitutional or unconstitutional) because that is the incident at issue

 in this case. In any event, Tucker admits he knows nothing about the three prior shooting incidents.

 See TUCKER DEP. 114 (R.128-1 #1918). Again, Tucker mistakenly believes that such information

 is irrelevant. Compare id. at 119–20 (R.128-1 #1919), with Payne, 681 Fed. App’x at 447

 (emphasis added) (quoting Miller, 408 F.3d at 815) (“To establish deliberate indifference, a




                                                 - 20 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 21 of 26 PAGEID #: 3022




 plaintiff generally needs to show that the policy has resulted in ‘prior unconstitutional actions,’

 but that policymakers have maintained the policy nonetheless.”); Connick, 563 U.S. at 62; Bryan

 County, 520 U.S. at 409; Brown, 844 F.3d at 573; Regets, 568 Fed. App’x at 394–95; Marcilis,

 693 F.3d at 605.

        Tucker finally relies on two other incidents as purported examples of similar misconduct

 by CPD officers. TUCKER DEP. 126-27 (R.128-1 #1921). On February 6, 2015, CPD Officer Keith

 Abel shot James England. See England v. Columbus, Case No. 2:19-cv-1049-SDM-KAJ (S.D.

 Ohio, filed March 20, 2019) (COMPL. ¶¶4–5 (R.1 #2); ANSWER ¶¶4–5 (R.8 #68)). On October 29,

 2015, CPD Officers Matthew Baase and John Narewski shot Deaunte Bell-McGrew. See Cooper

 v. Columbus, Case No. 2:19-cv-3105-SDM-EPD (S.D. Ohio, filed July 17, 2019) (AM. COMPL.

 ¶¶1–2 (R.16 #68); ANSWER ¶¶1–2 (R.17 #88)). These two prior incidents are subject to litigation

 that is currently pending before this Court, and liability has been contested in both cases. The cases

 arising out of these two prior incidents are being pursued by the same attorneys representing

 Plaintiff here, and Tucker has been retained as a proffered expert by these same attorneys in each

 of the three cases. See TUCKER DEP. 58–60 (R.128-1 #1904). Dispositive motions are due in the

 Cooper matter on March 5, 2021, see ORDER, Case No. 2:19-cv-3105, R.24 #112, and dispositive

 motions are due in the England matter on March 26, 2021. See NOTATION ORDER, Case No. 2:19-

 cv-1049, R.20 and RESET DEADLINES (no formal docket entry) entered May 11, 2020). At that

 time, those individual defendants will move for summary judgment, and they will demonstrate the

 absence of an underlying constitutional violation to support Tucker’s theories herein this case.

 Nonetheless, for present purposes, it suffices to note that there has been no finding by any authority

 that these incidents actually involved unconstitutional conduct, let alone that these incidents were




                                                 - 21 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 22 of 26 PAGEID #: 3023




 such that they would have put the City on notice of some sort of deficiency in its training or

 supervision.

         Ultimately, Plaintiff cannot provide evidence of a “pattern of similar constitutional

 violations” that would be “‘ordinarily necessary’ to demonstrate deliberate indifference” on the

 City’s part. Connick, 563 U.S. at 62 (quoting Bryan County, 520 U.S., at 409); Brown, 844 F.3d

 at 573. Still, the Supreme Court has left open the possibility that a pattern of similar prior

 constitutional violations might not be necessary to establish deliberate indifference, but only “in a

 narrow range of circumstances.” Connick, 563 U.S. at 63 (quoting Bryan County, 520 U.S. at 409;

 citing Canton, 489 U.S. at 390 n.10); Brown, 844 F.3d at 573. For “liability to attach in the instance

 of a single violation, the record must show ‘a complete failure to train the police force, training

 that is so reckless or grossly negligent that future police misconduct is almost inevitable or would

 properly be characterized as substantially certain to result.’” Harvey v. Campbell County, 453 Fed.

 App’x 557, 567 (6th Cir. 2011) (quoting Hays v. Jefferson County, 668 F.2d 869, 874 (6th Cir.

 1982)); Zavatson v. Warren, 714 Fed. App’x 512, 527 (6th Cir. 2017); Andwan v. Greenhills, Case

 No. 1:13-cv-624, 2017 U.S. Dist. LEXIS 132982, *39–41 (S.D. Ohio Aug. 21, 2017); Glowka v.

 Bemis, Case No. 3:12-cv-345, 2015 U.S. Dist. LEXIS 166997, *15 (S.D. Ohio Dec. 14, 2015).

 Plaintiff cannot meet this exacting standard because, as stated above, the City extensively trains

 on all topics relevant to this case.

         Ultimately, a plaintiff seeking to impose municipal liability under a § 1983 failure-to-train

 or supervise theory may not “allege merely that an officer’s training and supervision were

 inadequate, or that the officer would not have violated the plaintiff’s constitutional rights had he

 or she been given more or better training and supervision.” Glowka, 2015 U.S. Dist. LEXIS

 166997, *15 (citing Sova v. Mt. Pleasant, 142 F.3d 898, 904 (6th Cir. 1998)); Canton, 489 U.S. at




                                                 - 22 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 23 of 26 PAGEID #: 3024




 390–91; Winkler v. Madison County, 893 F.3d 877, 903 (6th Cir. 2018); Alman, 703 F.3d at 903.

 This, however, appears to be all that Plaintiff can do. She cannot sustain a failure-to-train or

 supervise theory of municipal liability against the City in this case.

         D.      NO CUSTOM OF TOLERANCE OR ACQUIESCENCE

         The Sixth Circuit has identified four factors that a plaintiff must prove in order to establish

 a custom of tolerance or acquiescence:

                 (1) the existence of a clear and persistent pattern of illegal
                 activity; (2) notice or constructive notice on the part of the
                 defendant; (3) the defendant’s tacit approval of the
                 unconstitutional conduct, such that their deliberate indifference
                 in their failure to act can be said to amount to an official policy
                 of inaction; and (4) that the defendant’s custom was the moving
                 force or direct causal link in the constitutional deprivation.

 Stanfield v. Lima, 727 Fed. App’x 841, 851 (6th Cir.2018) (quoting Thomas, 398 F.3d at 429);

 Doe v. Claiborne County, 103 F.3d 495, 507 (6th Cir. 1996); Thomas v. Columbus, Case No.2:15-

 cv-2469; 2017 U.S. Dist. LEXIS 153371, *39 (S.D. Ohio Sept. 20, 2017). A “failure to investigate”

 can satisfy this test “if the plaintiff can show that the municipality historically failed to investigate

 or discipline similar conduct such that the municipality’s inaction represents an unofficial custom

 of tolerance.” Bear v. Delaware County, Case No. 2:14-cv00043, 2016 U.S. Dist. LEXIS 6537,

 *38 (S.D. Ohio Jan. 20, 2016) (citing Leach v. Shelby County, 891 F.2d 1241, 1247–48 (1989),

 and Marchese v. Lucas, 758 F.2d 181, 188 (6th Cir. 1985)); Burgess, 735 F.3d at 478; Thomas,

 398 F.3d at 433. King cannot produce evidence of a historical failure by the City to investigate or

 discipline unconstitutional uses of deadly force or instances of racial bias. As such, she cannot

 sustain a custom-of-tolerance theory of municipal liability.

         To the extent King bases her failure-to-investigate theory on her disagreement with the

 CPD investigation of the particular incident at issue in this case, such a theory would fail because

 the post hoc investigation of a particular event cannot logically be the cause of an event that


                                                   - 23 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 24 of 26 PAGEID #: 3025




 preceded the investigation. See Burgess, 735 F.3d at 479; Daniels v. Columbus, Case No. C2-00-

 562, 2002 U.S. Dist. LEXIS 28130, *16 (S.D. Ohio Feb. 20, 2002). Moreover, the City’s approval

 (or ratification) of Officer Mason’s conduct after the shooting was over cannot possibly have been

 the “moving force” behind Mason’s conduct. See Burgess, 735 F.3d at 479; Greenlee v. Miami

 Township, Case No. 3:14-cv-173, 2015 U.S. Dist. LEXIS 18145, *21 (S.D. Ohio Feb. 12, 2015).

        E.      NO INADEQUATE HIRING OR RETENTION

        While it has never been formally identified as an avenue for establishing a purportedly

 improper municipal policy or custom, there is at least some basis in the case law for the notion that

 inadequate hiring or retention could suffice. Perhaps the best way to understand this avenue is to

 examine the U.S. Supreme case that discusses it most fully.

        In Board of County Commissioners v. Brown, 520 U.S. 397 (1997), the plaintiff brought a

 claim for damages against a county board of commissioners. See id. at 399. She alleged that a

 county police officer used excessive force in arresting her and that the county itself was liable for

 her injuries based on its sheriff’s hiring and training decisions. See id. Specifically, the plaintiff

 claimed the county’s sheriff had failed to adequately review the involved officer’s background.

 See id. at 401. The officer, it turns out, had a record of driving infractions and had pleaded guilty

 to various driving-related offenses and other misdemeanors, including assault and battery, resisting

 arrest, and public drunkenness. See id. At trial, the sheriff testified that he had obtained the

 involved officer’s driving record and a report on him from the National Crime Information Center

 but that he had not closely reviewed either of those documents. See id. The sheriff had authorized

 the officer to make arrests but not to carry any weapons or to operate a patrol car. See id.

        The Brown Court first noted that a § 1983 claim “premised upon the inadequacy of an

 official’s review of a prospective applicant’s record” presents a very real danger of doing that

 which Monell itself specifically had proscribed.


                                                 - 24 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 25 of 26 PAGEID #: 3026




                Every injury suffered at the hands of a municipal employee can
                be traced to a hiring decision in a “but-for” sense: But for the
                municipality’s decision to hire the employee, the plaintiff would
                not have suffered the injury. To prevent municipal liability for
                a hiring decision from collapsing into respondeat superior
                liability, a court must carefully test the link between the
                policymaker’s inadequate decision and the particular injury
                alleged.

 Brown, 520 U.S. at 410. Noting that neither the district court nor the appellate court below had

 actually tested the link between the involved officer’s actual background and the risk that he would,

 if hired, use excessive force, the Supreme Court emphasized the exacting nature of this causation

 analysis:

                [A] finding of culpability simply cannot depend on the mere
                probability that any officer inadequately screened will inflict
                any constitutional injury. Rather, it must depend on a finding
                that this officer was highly likely to inflict the particular injury
                suffered by the plaintiff. The connection between the
                background of the particular applicant and the specific
                constitutional violation alleged must be strong.

 Id. at 412. Simply saying that inadequate screening could likely result in an officer violating a

 citizen’s constitutional rights is insufficient. See id. at 411–12. The real question here, if Brown is

 to be applied, is to determine whether the City should have concluded from Mason’s actual

 background that a use of excessive deadly force would be a “plainly obvious consequence of the

 hiring decision.” Id. at 412–13. On this point, the showings by both the plaintiff in Brown and

 King in the case at bar are inadequate.

 VI.    CONCLUSION

        For the reasons stated above and in the motion for summary judgment filed by Defendant

 Bryan Mason, Defendant City of Columbus respectfully moves this Court for summary judgment

 on all remaining claims asserted against it in this action and for final judgment entry in its favor.




                                                  - 25 -
Case: 2:18-cv-01060-EAS-EPD Doc #: 137 Filed: 02/18/21 Page: 26 of 26 PAGEID #: 3027




                                                        Respectfully submitted,

                                                        /s/ Westley M. Phillips
                                                        Westley M. Phillips (0077728)
                                                        Assistant City Attorney
                                                        City of Columbus, Department of Law
                                                        77 N. Front St., Columbus, OH 43215
                                                        (614) 645-7385 / (614) 645-6949 (fax)
                                                        wmphillips@columbus.gov
                                                        Attorney for Defendants




                               CERTIFICATE OF SERVICE

        I hereby certify that, on February 18, 2021, I electronically filed the foregoing with the

 Clerk of this Court by using the Court’s CM/ECF System. Copies will be served upon counsel of

 record by, and may be obtained through, the Court's CM/ECF System:

                                                        /s/ Westley M. Phillips
                                                        Westley M. Phillips (0077728)




                                               - 26 -
